Harwell, J.
(After stating the foregoing facts.) The evidence against the defendant was entirely circumstantial. These circumstances while sufficient to cast suspicion upon him did not exclude every other reasonable hypothesis save that of his guilt. We think therefore that the evidence offered by the State was not sufficient to sustain the verdict of guilty, and that the court erred in overruling the motion for a new trial. This question being controlling, other grounds of the motion are not passed on.

'Judgment reversed.


Broyles, P. J., and Bloodworth, J., concur.